Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the attachment structure" in line2.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 1 nor claim 4, in which claim 9 depends on, recites “an attachment structure”.  Clarification/correction required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 108461916A), hereinafter Liu.  (Applicant’s submitted prior art).
Regarding claim 16, Liu (Figure 1) teaches a radome assembly for an antenna structure, the radome assembly comprising a flexible radome 1; and a tensioning member 10/11 that extends along a perimeter of the flexible radome and maintains tension in a surface of the flexible radome independent of attachment of the radome assembly to the antenna structure.
Liu does not explicitly teach that the flexible radome having a thickness that is less than a wavelength corresponding to first or second microwave frequency ranges of the antenna structure.
Liu, however, teaches that the thickness of the flexible radome is set to 0.8mm or less.
It would have been an obvious matter of design choice to arbitrary select the flexible radome thickness to be at least ten times less than the wavelength corresponding to the first or second microwave frequency ranges such that the flexible radome would have minimal effect on the antenna radiation pattern at multiple desired operating frequency bands for optimum antenna performance.
Regarding claim 20, as applied to claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the thickness of the flexible radome to be at least ten times less than the wavelength corresponding to the first or second microwave frequency ranges such that the flexible radome would have minimal effect on the antenna radiation pattern at multiple desired operating frequency bands for optimum antenna performance.
Regarding claim 21, as applied to claim 16, Liu teaches the claimed invention wherein the flexible radome has a thickness of 0.8mm which is within the range of about 3 centimeters (cm) to about 0.01 cm.  Also, the antenna can also be configured such that the first and second microwave frequency ranges are multiple octaves apart such that there is minimal interference between desired frequencies of operation.
5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tasker et al (US 2016/0149297 A1), hereinafter Tasker.  (Applicant’s submitted prior art).
Liu teaches the claimed invention, as applied to claim 16, except explicitly mention the configuration comprising a single-or multi-segment shield rim that extends around the perimeter of the flexible radome and attaches the radome assembly to a rim of the reflector adjacent the radiating aperture.
Tasker (Figures 1, 10-12 and 14) teaches a flexible radome assembly comprising a single-or multi-segment shield rim 7 that extends around the perimeter of the flexible radome 3 and attaches the radome assembly to a rim of the reflector adjacent the radiating aperture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the tension member of Liu with a configuration comprising a single-or multi-segment shield rim that extends around the perimeter of the flexible radome and attaches the radome assembly to a rim of the reflector adjacent the radiating aperture, as taught by Tasker, doing so would provide an alternative configuration for securing a flexible radome to the reflector antenna.
6.	Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kildal (US 6,137,449).
Regarding claim 1, Liu (Figure 1) teaches an antenna structure comprising a radiator element 9; a reflector 6 including the radiator element attached thereto, the reflector comprising an enclosure that houses the radiator element and a radiating aperture; and a radome assembly 1 adjacent the radiating aperture, the radome assembly comprising a flexible radome having a thickness that is less than a wavelength corresponding to the first or second microwave frequency ranges (the thickness is set to 0.8mm, which meets the condition of less than a wavelength corresponding to the first or second microwave frequency ranges), and comprising a tensioning member 10 and 11 that extends along a perimeter of the flexible radome and maintains tension in a surface of the flexible radome.
Liu does not explicitly teach that the radiator element is configured for operation at a first microwave frequency range and at a second microwave frequency range that is higher than the first microwave frequency range.
Kildal (col 5, lines 39-61) teaches a radiating element 11 for a reflector antenna configured for dual frequency operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the radiating element of Liu for dual-band operation, as taught by Kildal, doing so would enable the antenna to support multiple applications.
Regarding claim 13, as applied to claim 1, Liu (abstract) teaches that the thickness of the flexible radome is 0.8mmm or less.  Liu does not explicitly mention that the thickness of the flexible radome is at least ten times less than the wavelength corresponding to the first or second microwave frequency ranges.  It would have been an obvious matter of design choice to arbitrary select the flexible radome thickness to be at least ten times less than the wavelength corresponding to the first or second microwave frequency ranges such that the flexible radome would have minimal effect on the antenna radiation pattern at multiple desired operating frequency bands.
Regarding claim 14, as applied to claim 1, Liu teaches the claimed invention except explicitly mention that the first and second microwave frequency ranges are multiple octaves apart.  It would have been an obvious matter of design choice to configure the antenna such that the first and second microwave frequency ranges are multiple octaves apart so there is minimal interference between desired frequencies of operation.
Regarding claim 15, as applied to claim 1, Liu teaches the claimed invention wherein the thickness is set to 0.8mm or less which is within the range of about 3 centimeters (cm) to about 0.01 cm.  It would have been an obvious matter of design choice to arbitrary select the thickness of the flexible radome to be about 3 cm to about 0.01 cm such that the radome would have minimal effect on the antenna radiation pattern.
7.	Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kildal, and further in view of Repussard (FR 2 544 553 A1). (Applicant’s submitted prior art).
Regarding claim 2, Liu/Kildal teaches the claimed invention, as applied to claim 1, except explicitly mention the configuration wherein the flexible radome comprises a sleeve extending along the perimeter thereof, and wherein the tensioning member comprises a flexible rod extending through the sleeve and a connection member connecting ends of the flexible rod.
Repussard (Figures 1, 2, 6 and 8) teaches a flexible radome for a reflector antenna comprising a sleeve 2 extending along the perimeter thereof, and wherein the tensioning member comprises a flexible rod 5 extending through the sleeve and a connection member (two screw nut assembly) connecting ends of the flexible rod (Figure 2, page 2 lines 22-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the tension member of Liu/Kildal with a configuration comprising a sleeve extending along the perimeter thereof, and wherein the tensioning member comprises a flexible rod extending through the sleeve and a connection member connecting ends of the flexible rod, as taught by Repussard, doing so would provide an alternative configuration for securing a flexible radome to the reflector antenna.
Regarding claim 3, as applied to claim 2, Repussard (Figure 2, page 2 liens 22-34) teaches that the connection member comprises male and female members (two screw nut assembly) at the ends of the flexible rod 5, respectively, and wherein an amount of insertion of the male member into the female member is adjustable to alter the perimeter of the flexible radome and the tension in the surface thereof independent of attachment of the radome assembly to the antenna structure.
Regarding claim 17, Liu/Kildal teaches the claimed invention, as applied to claim 16, except explicitly mention the configuration wherein the flexible radome comprises a sleeve extending along the perimeter thereof, and wherein the tensioning member comprises a flexible rod extending through the sleeve and a connection member connecting ends of the flexible rod.
Repussard (Figures 1, 2, 6 and 8) teaches a flexible radome for a reflector antenna comprising a sleeve 2 extending along the perimeter thereof, and wherein the tensioning member comprises a flexible rod 5 extending through the sleeve and a connection member (two screw nut assembly) connecting ends of the flexible rod (Figure 2, page 2 lines 22-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the tension member of Liu/Kildal with a configuration comprising a sleeve extending along the perimeter thereof, and wherein the tensioning member comprises a flexible rod extending through the sleeve and a connection member connecting ends of the flexible rod, as taught by Repussard, doing so would provide an alternative configuration for securing a flexible radome to the reflector antenna.
Regarding claim 18, as applied to claim 17, Repussard (Figure 2, page 2 liens 22-34) teaches that the connection member comprises male and female members (two screw nut assembly) at the ends of the flexible rod 5, respectively, and wherein an amount of insertion of the male member into the female member is adjustable to alter the perimeter of the flexible radome and the tension in the surface thereof independent of attachment of the radome assembly to the antenna structure.
8.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kildal, and further in view of Tasker. 
Regarding claim 4, Liu/Kildal teaches the claimed invention, as applied to claim 1, except explicitly mention the configuration comprising a single-or multi-segment shield rim that extends around the perimeter of the flexible radome and attaches the radome assembly to a rim of the reflector adjacent the radiating aperture.
Tasker (Figures 1, 10-12 and 14) teaches a flexible radome assembly comprising a single-or multi-segment shield rim 7 that extends around the perimeter of the flexible radome 3 and attaches the radome assembly to a rim of the reflector adjacent the radiating aperture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the tension member of Liu/Kildal with a configuration comprising a single-or multi-segment shield rim that extends around the perimeter of the flexible radome and attaches the radome assembly to a rim of the reflector adjacent the radiating aperture, as taught by Tasker, doing so would provide an alternative configuration for securing a flexible radome to the reflector antenna.
Regarding claim 5, as applied to claim 4, Tasker (Figures 1 and 10-12) teaches that the shield rim 5/7 comprises a plurality of holes 12 in an inner edge thereof, and wherein the flexible radome is attached to the holes in the shield rim by respective plugs 9/17 along the perimeter thereof to maintain the tension in the surface of the flexible radome independent of attachment of the radome assembly to the antenna structure.
Regarding claim 6, as applied to claim 4, Tasker (Figures 1 and 10-12) teaches that the shield rim 5/7 comprises a retaining channel 11 therein that is sized to accept the tensioning member of the radome assembly along an inner edge thereof, and an attachment structure 9 that attaches to the rim of the reflector.
Regarding claim 7, as applied to claim 6, Tasker (Figures 1 and 10-12) teaches that the attachment structure of the shield rim comprises a lip portion including a plurality of holes 12 therein that are sized to accept respective plugs 17 to attach to the rim of the reflector.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kildal and Tasker, and further in view of Olmez et al (EP 3 220 548 A1), hereinafter Olmez. (Applicant’s submitted prior art).
Liu/Kildal/Tasker teaches the claimed invention, as applied to claim 4, except further mentioning that the rim of the reflector includes a compressible absorber member extending along and within a boundary defined by the rim.
Olmez (Figures 6 and 8-12) teaches a compressible absorber member 66 extending along and within a boundary defined by a rim and configured to provide tension to a flexible radome.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna structure of Liu/Kildal/Tasker with a compressible absorber member extending along and within a boundary defined by the rim of the reflector, as taught by Olmez, doing so would provide tension control of the flexible radome. 

Allowable Subject Matter
10.	Claims 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Liu/Kildal/Tasker fails to further teach that the rim of the reflector comprises a shield member extending along a perimeter thereof, the shield member comprising an edge protruding away from the reflector beyond the rim, and wherein the attachment structure of the shield rim comprises an attachment channel portion extending along the outer edge thereof and sized to accept the edge of the shield member.
Regarding claim 11, Liu/Kildal/Tasker/Olmez fails to further teach an expandable disc comprising an outer lip that is thinner than an inner portion thereof and is sized to fit between the compressible absorber member and the retaining channel of the shield rim.
Regarding claim 12, Liu/Kildal fails to further teach that the reflector comprises a rim having a rolled edge defining a retaining channel that is sized to accept the tensioning member of the radome assembly, and wherein the tensioning member is configured to expand in the retaining channel responsive to deformation thereof to secure the radome assembly to the rim of the reflector.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abreu et al (KR 10-2017-0010373) discloses a reflector radome with rolled rim edge.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845